DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 36-41, drawn to a method of improving organoleptic properties of a foodstuff, classified in A23L 27/88.
II. Claims 42-45, drawn to a method of preparing a flavor composition, classified in A23L 27/2052.
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design, do not overlap in scope and are not obvious variants, as the process of Group I is a method of improving organoleptic properties of a processed food product by adding a flavor component.  The process of Group II is a process of providing a food product source that is enriched with .   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Margaux Nair on February 18, 2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 42-45.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 36-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Claim Objections

Claim 42 is objected to because of the following informalities:  in the last line, change “compound” to “component” to be consistent with the recitation of “flavor component” in the first line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing food products that are cacao, wheat or soy, to be hydrolyzed, does not reasonably provide enablement for any food product source to be subjected to hydrolysis, fractionation or extraction to provide a flavor component as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is
sufficient evidence to support a determination that a disclosure does not satisfy the
enablement requirement and whether any necessary experimentation is “undue.” These
Wands factors include, but are not limited to:
	(A) The breadth of the claims;
	(B) The nature of the invention;
	(C) The state of the prior art;

	(E) The level of predictability in the art;
	(F) The amount of direction provided by the inventor;
	(G) The existence of working examples; and
	(H) The quantity of experimentation needed to make or use the invention
based on the content of the disclosure.
	The instant invention is drawn to a method of preparing a flavor composition comprising at least one of four specifically recited compounds, where the flavor composition is prepared by subjecting a generic “food product source” to hydrolysis, fractionation and/or extraction.  However, where the claims recite any “food product source” may be hydrolyzed, fractionated and/or extracted, the specification provides very limited guidance as to what food products, upon hydrolysis, fractionation and/or extraction would be “enriched” with at least one of the four specific compounds recited.
	The specification at p. 5 lines 7-11 states that cacao, wheat or soy may be hydrolyzed to produce a hydrolysate according to the instant invention.  However, where the “food product source” is fractionated and/or extracted, the specification provides no guidance as to what food products may, or may not, provide a composition enriched with the claimed flavor compounds.  
The examples in the instant specification utilize cocoa liquor as the starting food product source to be hydrolyzed (Example 1), hydrolyzed, extracted and fractionated (Example 1a) or extracted and fractionated (Example 1 b).  There are no examples of sample that is only fractionated or only extracted.  Nor are there any examples using a starting food product source other than cocoa liquor.   The specification provides no 
Therefore, from the disclosure, one of ordinary skill would not be able to determine what food products, when subject to hydrolysis, extraction and/or fractionation, may or may not provide a composition enriched in the claimed flavor compounds.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 42-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (EP 1,361,799 B1).
Regarding claims 42 and 43, Hansen et al. teach providing a food product source (i.e., cocoa liquor) and subjecting the cocoa liquor to hydrolysis [0020, 0023].
Hansen et al. do not teach that the composition provided by the hydrolysis is enriched in the compounds of claim 42.  However, given than Hansen et al. teach acid hydrolysis of cocoa liquor, and the claimed specification teaches the claimed compounds are formed by acid hydrolysis of cocoa liquor (e.g., Example 1), the claimed compounds are considered to be present in the composition of the prior art.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 44 and 45, by meeting claim 42 with the teaching of hydrolysis, claims 44 and 45 are also considered to be met as claims 44 and 45 limit the types of extraction and fractionation, but do not positively recited that extraction or fractionation be carried out.

Claims 42-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yokotsuka et al. (US 3,852,479).
Regarding claims 42 and 43, Yokotsuka et al. teach providing a food product source that is wheat or soy and the subjecting wheat or soy to hydrochloric acid hydrolysis (col. 2 lines 30-35).
Yokotsuka et al. do not teach that the composition provided by the hydrolysis is enriched in the compounds of claim 42.  However, given than Yokotsuka et al. teach acid hydrolysis of wheat and soy, and the claimed specification teaches the claimed compounds are formed by hydrolysis of wheat or soy (p. 5 lines 7-11), the claimed compounds are considered to be present in the composition of the prior art.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 44 and 45, by meeting claim 42 with the teaching of hydrolysis, claims 44 and 45 are also considered to be met as claims 44 and 45 limit the types of extraction and fractionation, but do not positively recited that extraction or fractionation be carried out.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO-892 teaches acid hydrolysis of wheat and/or soy food products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791